PER CURIAM:
The Board on Professional Responsibility has recommended that Raymond S. Wittig, Esquire be suspended from the practice of law for three years, nunc pro tunc to October 17, 1994, the date on which he filed his affidavit in compliance with D.C.App. R. XI § 14(g). This recommendation arises from Wittig’s conviction in 1990 of two counts of offering illegal gratuities to public officials, in violation of 18 U.S.C. § 201(f), and two counts of willful failure to pay income tax, in violation of 26 U.S.C. § 7203. Neither Wit-tig nor Bar Counsel has filed any exceptions to the Board’s Report and Recommendation.
Pursuant to the provisions of D.C.App. R. XI § 9(g), this court must
adopt the recommended disposition of the Board unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted.
The deferential standard mandated by this provision becomes even more deferential where, as here, neither Bar Counsel nor Wittig has asked us not to impose the disei-*1206pline recommended by the Board. See, e.g., In re Ray, 675 A.2d 1381, 1385 (D.C.1996); In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995). Accordingly, Raymond S. Wittig is suspended from the practice of law in the District of Columbia for three years, nunc pro tunc to October 17,1994.

So ordered.